Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Kunze (US 20170153457 A1) which teaches the newly added amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20180265002 A1) in view of Cha (US 2014/0152553) in view of Kunze (US 20170153457 A1).
Regarding claim 1, Kawamoto teaches a vehicle display device comprising: a projection device that includes a display surface for displaying an image and projects display light via an opening toward a reflection unit disposed to face a driver (e.g. the display section may, for example, be configured by a display section capable of displaying pictures in display regions other than display regions of a display set in the instrument panel 54 at the front face side of the vehicle cabin. For example, the display section may be configured by a head-up display, capable of displaying a picture in a display region on a front windshield 98 (see FIG. 5) at the front face side of the vehicle cabin- para. 89 and fig. 5); an acquisition unit that acquires an eye position of the driver to determine a visible area of the display surface that is visible to either or both eyes of the driver (e.g. eye tracker 26; and angle of gaze with FOV- para. 25, 46 and figs. 2-3); and a controller that controls the projection device, wherein the controller sets an image display area on the display surface so that the driver is capable of visually recognizing the entire image to be displayed according to the acquired eye position (e.g. FIG. 7A illustrates an example of a composite image 100A generated at step 100. In the associates the entire region of the composite image 100A with a region combining the first display region 34A, the non-display region 35A, and the second display region 36A. The display controller 30 then extracts from the composite image 100A an image region corresponding to the first display region 34A to generate a first trimmed image, and extracts from the composite image 100A an image region corresponding to the second display region 36A to generate a second trimmed image- para. 37-38 and fig. 7A-C).
Kawamoto fails to explicitly teach to correspond to the visible area and controls the projection device such that the entire image is displayed on the visible display area. 
In the same field of displays, Cha teaches to correspond to the visible area and controls the projection device such that the entire image is displayed on the visible display area (e.g. Determining the visible display area may include obtaining information regarding a user's eye direction and determining the display area visible to at least one user- para. 18 and figs. 7A-C show different views of an entire image displayed to a user). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems control displayed images according to eye position.

Kawamoto as modified by Cha fails to teach when it is determined that the visible area is visible to only one of the eyes, displayed on the visible display area so that the only one of the eyes of the driver is capable of visually recognizing the entire image.
In the same field of eye box displays, Kunze teaches when it is determined that the visible area is visible to only one of the eyes, displayed on the visible display area so that the only one of the eyes of the driver is capable of visually recognizing the entire image (e.g. For generating two eye boxes, two images have to be generated. There may be two display elements, such as TFTs, LED or OLED or LASER displays or other suitable display screens or devices, from which the displayed images may be directed via one optical path each to one eye only. Both optical paths may use identical reflective elements such as sharing the windshield as a reflective surface… to project or display images viewable by the respective eyes of the driver (represented by the two eye boxes 1)- para. 15-19). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use windshield displays. The eye boxes of Kunze determine an individual optical path for each eye to display an individual image for one eye.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kawamoto as modified by Cha with the features of single eye display as taught by Kunze. The motivation would have been to allow the driver to see an image even if one optical path is blocked.


Regarding claim 2, see the rejection of claim 1 above. Kawamoto as modified by Cha and Kunze further teaches wherein when display light projected from a partial area on the display surface is invisible to any of both eyes of the driver, the controller sets an area excluding the partial area on the display surface as the image display area (e.g. Accordingly, when the driver is not looking at either the picture in the first display region 34A or the second display region 36A, as illustrated in FIG. 7C, a picture 108S in the first display region 34A and a picture 108T in the second display region 36A can be made less prominent, such that, for example, an occupant sitting in the front passenger seat is not unduly annoyed by the picture 108S in the first display region 34A or the picture 108T in the second display region 36A- Kawamoto: para. 41 and fig. 7C).
Regarding claim 3, see the rejection of claim 1 above. Kawamoto as modified by Cha and Kunze further teaches wherein when the image display area is reduced, the controller reduces a gap between designs included in the image (Kawamoto: fig. 7A and 7C). Applicant’s specification describes “reduces a gap” as a reduction in the image size.
Regarding claim 4, see the rejection of claim 2 above. Kawamoto as modified by Cha and Kunze further teaches wherein when the image display area is reduced, the controller reduces a gap between designs included in the image (Kawamoto: fig. 7A and 7C). Applicant’s specification describes “reduces a gap” as a reduction in the image size.
Regarding claim 18, see the rejection of claim 3 above. Kawamoto as modified by Cha and Kunze further teaches wherein a direction in which the image display area is reduced is an image lateral direction or an image vertical direction (Kawamoto: figs. 7A-C). Since the claim states “or”, only one condition needs to be met. Any direction of image movement would be obvious.
Regarding claim 19, see the rejection of claim 1 above. Kawamoto as modified by Cha and Kunze further teaches wherein when the image display area is changed, the controller evenly reduces or enlarges an image in the image display area (Kawamoto: figs. 7A-C).
Regarding claim 20, see the rejection of claim 1 above. Kawamoto as modified by Cha and Kunze further teaches wherein the controller sets the image display area on the display surface so that the driver is capable of visually recognizing the entire displayed image with at least one eye (e.g. FIG. 7A illustrates an example of a composite image 100A generated at step 100. In the composite image 100A illustrated in FIG. 7A, a portion based on the first image is formed in a left-right direction range indicated by the reference numeral 100L. A portion of the point-of-view-converted image based on an image in a range not overlapping with that of the first image is formed in a left-right direction range indicated by the reference numeral 100R- Kawamoto: para. 37 and fig. 5-7A).


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20180265002 A1) in view of Cha (US 2014/0152553) in view of Kunze (US 20170153457 A1) as applied to claim 1 above, in view of Kim (US 9823471 B2).
Regarding claim 5, see the rejection of claim 1 above. As can be seen above, Kawamoto as modified by Cha and Kunze teach(es) all the limitations of claim 5 except wherein when the image display area is reduced, the controller changes an aspect ratio of a design included in the image.
In the same field of vehicle HUDs, Kim teaches wherein when the image display area is reduced, the controller changes an aspect ratio of a design included in the image (e.g. the controller 100 controls the image 12 on the display panel 10 such that the ratio of the right side H.sub.2 of the image 12 to the left side H.sub.1 thereof becomes greater than 1, in order to prevent the ratio of the left side I.sub.1 of the virtual image 70 to the right side I.sub.2 thereof from becoming greater than 1 when the concave mirror 30 is rotated clockwise– col. 7, ll. 5-25 and fig. 6b). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use vehicle HUDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kawamoto as modified by Cha and Kunze with the features of image ratios as taught by Kim. The motivation would have been to prevent distortion to the image (col. 7, ll. 5-25).
Regarding claim 6, see the rejection of claim 2 above. Kawamoto as modified by Cha, Kunze and Kim further teaches wherein when the image display area is reduced, the controller changes an aspect ratio of a design included in the image (Kim: col. 7, ll. 5-25 and fig. 6b).
Regarding claim 7, see the rejection of claim 3 above. Kawamoto as modified by Cha, Kunze and Kim further teaches wherein when the image display area is reduced, the controller changes an aspect ratio of a design included in the image (Kim: col. 7, ll. 5-25 and fig. 6b).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20180265002 A1) in view of Cha (US 2014/0152553) in view of Kunze (US 20170153457 A1) as applied to claim 1 above, in view of Woo (US 20190187790 A1).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Kawamoto as modified by Cha and Kunze teach(es) all the limitations of claim 8 except wherein when the image display area is reduced, the controller tilts the design included in the image.
In the same field of vehicle HUDs, Woo teaches wherein when the image display area is reduced, the controller tilts the design included in the image (e.g. FIGS. 10A to 10C are diagrams for describing examples in which an image is tilted according to the line of sight of the driver, according to various embodiments of the present disclosure- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use vehicle HUDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kawamoto as modified by Cha and Kunze with the features of tilting an image as taught by Woo. The motivation would have been decrease the likelihood of an accident (para. 80).
Regarding claim 9, see the rejection of claim 2 above. Kawamoto as modified by Cha, Kunze and Woo further teaches wherein when the image display area is reduced, the controller tilts the design included in the image (e.g. FIGS. 10A to 10C are diagrams for describing examples in which an image is tilted according to the line of sight of the driver, according to various embodiments of the present disclosure- Woo: para. 18).
Regarding claim 10, see the rejection of claim 3 above. Kawamoto as modified by Cha, Kunze and Woo further teaches wherein when the image display area is reduced, the controller tilts the design included in the image (e.g. FIGS. 10A to 10C are diagrams for describing examples in which an image is tilted according to the line of sight of the driver, according to various embodiments of the present disclosure- Woo: para. 18).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20180265002 A1) in view of Cha (US 2014/0152553) in view of Kunze (US 20170153457 A1) in view of Kim (US 9823471 B2) as applied to claim 5 above, in view of Woo (US 20190187790 A1).
Regarding claim 11, see the rejection of claim 5 above. As can be seen above, Kawamoto as modified by Cha, Kunze and Kim teach(es) all the limitations of claim 11 except wherein when the image display area is reduced, the controller tilts the design included in the image.
In the same field of vehicle HUDs, Woo teaches wherein when the image display area is reduced, the controller tilts the design included in the image (e.g. FIGS. 10A to 10C are diagrams for describing examples in which an image is tilted according to the line of sight of the driver, according to various embodiments of the present disclosure- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use vehicle HUDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kawamoto as modified by Cha, Kunze and Kim with the features of tilting an image as taught by Woo. The motivation would have been decrease the likelihood of an accident (para. 80).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20180265002 A1) in view of Cha (US 2014/0152553) in view of Kunze (US 20170153457 A1) as applied to claim 1 above, in view of Lee (US 20170187963 A1).
Regarding claim 12, see the rejection of claim 1 above. As can be seen above, Kawamoto as modified by Cha and Kunze teach(es) all the limitations of claim 12 except wherein when the image display area is reduced, the controller makes a reduction degree of the design included in the image smaller than a reduction degree of the image display area.
In the same field of vehicle HUDs, Lee teaches wherein when the image display area is reduced, the controller makes a reduction degree of the design included in the image smaller than a reduction degree of the image display area (e.g. The processor 170 can detect that the size of the display area is reduced by surrounding objects. Referring to FIG. 12b, it can be seen that the size of a display area DA4 decreases due to an increase in area of the windshield in which the surrounding buildings 42 are seen. If the size of the display area DA4 decreases, the processor 170 can decrease the amount of information on a graphic image I2 corresponding to the decreased size of the display area DA4 (para. 133 and figs. 12A-B); Specifically, referring to FIG. 23, the display device 100 for the vehicle can relatively decrease the size of a navigation image I81 if the navigation image representing right-turn has a long distance to the intersection, and increase the size of a navigation image I82 with a decrease in distance with the intersection. For example, the display device 100 for the vehicle can increase a right-turn sign with a decrease in distance to the intersection so that it is possible to deliver intuitive route guidance information to a driver (para. 171 and fig. 23). These two features seem to be different embodiments of Lee, even though no explicitly descried as such, it would be obvious to one skilled in the art to increase a graphic to better serve the purposes of navigation. In the combination, it is common sense to increase the size of a turn signal, as a display area is reduced, as a vehicle approaches a turn. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use vehicle HUDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kawamoto as modified by Cha and Kunze with the features of size changes in graphics as taught by Lee. The motivation would have been to give the driver an attention grabbing graphic as a vehicle approaches a turn.
Regarding claim 13, see the rejection of claim 2 above. Kawamoto as modified by Cha, Kunze and Lee further teaches wherein when the image display area is reduced, the controller makes a reduction degree of the design included in the image smaller than a reduction degree of the image display area (Lee: para. 133, 171 and figs. 12A-B, 23).
Regarding claim 14, see the rejection of claim 3 above. Kawamoto as modified by Cha, Kunze and Lee further teaches wherein when the image display area is reduced, the controller makes a reduction degree of the design included in the image smaller than a reduction degree of the image display area (Lee: para. 133, 171 and figs. 12A-B, 23).
Regarding claim 15, see the rejection of claim 1 above. Kawamoto as modified by Cha, Kunze and Lee further teaches wherein when the image display area is reduced, the controller simplifies the design included in the image (e.g. The number of graphics are reduced- Lee: figs. 12A-B).
Regarding claim 16, see the rejection of claim 1 above. Kawamoto as modified by Cha, Kunze and Lee further teaches wherein when the image display area is reduced, the controller makes the number of the designs included in the image after the reduction of the image display area smaller than that before the reduction of the image display area (e.g. The number of graphics are reduced- Lee: figs. 12A-B). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20180265002 A1) in view of Cha (US 2014/0152553) in view of Kunze (US 20170153457 A1) in view of Lee (US 20170187963 A1) as applied to claim 16 above Emura (US 20180093676 A1).
Regarding claim 17, see the rejection of claim 16 above. As can be seen above, Kawamoto as modified by Cha, Kunze and Lee teach(es) all the limitations of claim 17 except wherein in a priority order of the designs included in the image, a position of a design of information with high urgency, importance, or driver preference is higher than positions of other designs.
In the same field of vehicle HUDs, Emura teaches wherein in a priority order of the designs included in the image, a position of a design of information with high urgency, importance, or driver preference is higher than positions of other designs (e.g. The display arrangement according to ranking may be achieved by arranging a plurality of candidate images corresponding to a plurality of action candidates on predetermined positions in autonomous driving information screen 1103 according to the order of each action candidate in a non-parametric display manner for visualizing the orders by, for example, a vertical or horizontal arrangement order. This order (the same is applied to the other exemplary embodiments) can also be referred to as a priority order or degree of priority in display on the screen or in presentation to the driver, and can also be referred to as a recommendation order or a degree of recommendation. For example, the candidate image of the action candidate having a higher order may be arranged on the right side (or may be arranged on the left side, and which side the candidate image is arranged may be determined in advance) in sub-region 1102 in autonomous driving information screen 1103- para. 487). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use vehicle HUDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kawamoto as modified by Cha, Kunze and Lee with the features of priority displaying as taught by Emura. The motivation would have been to give priority in a visual manner to the driver so more important items are quickly and easily recognized.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613